Title: To George Washington from Major General Arthur St. Clair, 27 July 1779
From: St. Clair, Arthur
To: Washington, George


        
          Sir
          West Point July 27th 1779
        
        As your Excellency has desired my Opinion with Respect to such offensive Operations as may be undertaken against the Ennemy, taking into Consideration the Strength of both Armies, and the State of our military Stores, I am very free to give it that our Position admits of no considerable Change, untill the Works here are finished, or so nearly so, as to leave the Completion of them in the Power of their proper Garrison, within the Time that will probably elapse before they are attempted by the Ennemy.
        The Attack of Stony-Point in form would, if there is any considerable Force there, induce a Movement of the whole Army, which, if Circumstances admit, might be made with a View to bring the Ennemy to an Action; but that is not a certain Consequence as it depends entirely upon their Pleasure: for, should the Post taken be such as to render the Event too doubtful, they can either withdraw the Garrison by Water, or, what would be much worse, by passing a Body of Troops up the River, get possession of the Defiles of the Mountains in our Rear: neither should an Action be risqued in that Neighbourhood without an almost moral Certainty of Success, as a Misfortune would probably be attended with the Loss of a great Part of our Artillery.
        To attempt that Post by Storm, if the Garrison is near fifteen hundred Men, which is, I think, the Number it is at present supposed to consist of, would probably be attended with such a Loss, as the Advantages resulting from Success would not counterballance. It may however, perhaps, be carried by Surprize, which seems to me the only eligible Method all things considered; as a Retreat might be effected without suffering much, if the design should prove abortive; but their late Misfortune will probably have rendered them too vigilant to give even that much probability of Success.
        Verplancks Point is in much the same Circumstances with Stony-Point, tho the Ennemy, as it is more accessible, may be driven from it with more Ease; but not without such an Expense of Powder as our present Stock will not, perhaps, allow; besides, as it is within little more than a Days March of the main Body of the Ennemys Army, it cannot be attempted without drawing yours down to cover the

Approaches, and putting it in their Power to bring on an Action, or oblige you to abandon the Enterprise.
        Both These Posts are however of great Importance to the Ennemy, as they put them in a Situation to act with much Security on either side of the North River below the Mountains; as they must, suposing we were in that part of the Country, give us forever great Jealously about that Flank upon which they respectively lay.
        Should your Excellency then determine upon some offensive Operation, The Attack of Stony Point, in one Way or other, seems to me that from which, if successful, the greatest Advantages would flow: and the Possession of it, would render Ver Plancks Point of little Moment to them, as, I believe, the Passage of the River might from thence be interdicted. At the same time it should be taken into Consideration whether, if the Ennemy should endeavour to repossess it, we could easily prevent them. On this I can offer no Opinion, not having a sufficient knowledge of the circumjacent Country.
        On the Whole, I think we ought, for the present, to keep our Position, labouring with the greatest Assiduity to put the Posts here in a Situation to stand by themselves; when that is done a Party of Militia on either side the River, as Circumstances may require will probably be sufficient to restrain the Garrisons of these Posts, and leave the Army at liberty to act as Occasion may require.
        Give me leave to add that a much greater Number of Boats are necessary than are now at this Post, as the Ennemy have it in their Power to oblige us to pass and repass the North River frequently. It is very probable some may be spared from Albany. I have the Honour to be Sir Your Excellencys Most obedient Servant
        
          Ar. St Clair
        
      